Citation Nr: 0202572	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  00-08 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to the use of 
tobacco.

3.  Entitlement to service connection for bronchial asthma, 
claimed as due to the use of tobacco.

4.  Entitlement to service connection for residuals of an 
injury to the middle finger of the right hand.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claims of 
service connection for nicotine dependence, COPD, bronchial 
asthma and for the residuals of an injury to the middle 
finger of the right hand.  The veteran perfected a timely 
appeal of these determinations to the Board.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran did not serve in combat.

3.  Nicotine dependence was not present during service and is 
not shown to be related to service or to an incident of 
service origin.

4.  A chronic pulmonary disorder, including COPD and 
bronchial asthma, was not present in service or until many 
years thereafter and is not shown to be related to service or 
to an incident of service origin, including smoking.  

5.  Residuals of an injury to the middle finger of the right 
hand are not shown to be related to disease or injury in 
service.


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.2, 3.303 (2001).  

2.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service, nor is it due to or the proximate 
result of service-connected disability.  38 U.S.C.A. §§ 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.2, 3.303, 
3.310(a) (2001).

3.  Bronchial asthma was not incurred in or aggravated by 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.2, 3.303, 3.310(a) 
(2001).

4.  A disability of the middle finger, right hand, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.2, 3.303 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In January 1998, the veteran filed these claims seeking 
service connection for a pulmonary disability, to 
specifically include COPD and bronchial asthma, and for the 
residuals of an injury to the middle finger of the right 
hand.  In support of his respiratory claim, he essentially 
maintains that service connection is warranted for nicotine 
dependence, COPD and bronchial asthma because each of these 
conditions is related to his in-service smoking.  In this 
regard, he reports he was given cigarettes in his rations, 
that he began smoking during service, and that he smoked for 
many years prior to quitting the habit a few years ago.  With 
respect to his right-hand claim, the veteran asserts that he 
sustained a traumatic injury to his right middle finger while 
on active duty and seeks compensation for the chronic 
residuals of that trauma.

In December 1997, the veteran underwent a VA physical 
examination.  The report reflects that his chest was normal 
in shape and symmetrical, with no masses, tenderness or other 
abnormalities.  In addition, the examiner reported that the 
veteran's lungs were normal, with the exception of a decrease 
in breath sounds.  The examination also revealed that the 
veteran had a deformity of the distal portion of the third 
(middle) finger of the right hand.  The diagnoses were drug 
dependence, cocaine continuous; bronchial asthma; and 
essential hypertension.  

Thereafter, in February 1998, the RO wrote to the veteran and 
requested that he provide information relating to his smoking 
and occupational history and that he identify the 
disabilities for which he was claiming service connection.  
In a response dated in March 1998, the veteran stated that he 
began smoking while stationed in Korea in May 1957.  In 
addition, he explained that the cigarettes were part of his 
rations and indicated that he smoked approximately one and 
one-half packs of cigarettes per day prior to quitting this 
habit in 1978.  The veteran also reported that he became 
aware of his lung condition in 1968 and that he was employed 
as an oysterman following his separation from service.

In addition, in a November 1998 letter to the veteran, the RO 
requested that he submit a medical opinion identifying the 
disability that he asserted resulted from his use of tobacco 
or nicotine dependence in service.  In response, the veteran 
filed a December 1998 statement prepared by his treating 
physician, Dr. Jill Mortensen.  In the statement, Dr. 
Mortensen reported that the veteran began smoking in 1957 
while serving on active duty.  In addition, she stated that 
he had ceased doing so four years earlier and that he 
suffered from tobacco-related lung disease; she diagnosed him 
as having asthma and COPD.

In March and again in September 1998, the RO contacted the 
National Personnel Records Center (NPRC) in an effort to 
associate the veteran's service medical records with the 
claims folder.  In its December 1998 response, the NPRC 
indicated that the veteran's service medical records were 
unavailable because they were apparently destroyed in a fire.  
Thereafter, in January 1999, the RO sent the veteran an NA 
Form 13055 in a further effort to assist him in the 
development of these claims by seeking an alternative source 
for his service medical records; in March 1999, the veteran 
complied with the RO's request and filed a completed NA Form 
13055.  Despite the RO's further attempts to obtain records 
of treatment that he reportedly received in Pusan, Korea, in 
February 1957 (for his right middle finger injury) and during 
July 1957 at Jonbu, Korea (for an ear injury), to date it has 
not been able to locate any additional service records.

In any event, in March 1999, the veteran was afforded a VA 
respiratory examination.  During the evaluation, he reported 
that his chief complaint was that he was short winded.  In 
addition, he indicated that "all this began while he was 
stationed in Korea" during his period of active duty.  The 
physician stated that the veteran was able to walk only 
approximately four to five blocks after a breathing treatment 
and that he frequently had a dry cough.  The veteran also 
noted that he had been diagnosed as having asthma 
approximately fifteen years earlier.  In addition, the 
veteran reported that he began smoking when he was seventeen 
years of age and quit doing so three years earlier, when he 
was 58 years old.  In this regard, he stated that he smoked 
two packs of cigarettes per day for 41 years.  

The examination disclosed that he had no hemoptysis or chest 
pain and the examiner indicated that the veteran reported 
having no asthma attacks in the previous seven months.  The 
examination also revealed that the veteran had bilateral 
expiratory wheezes.  In addition, a chest X-ray was reported 
as normal; however, pulmonary function tests (PFTs) showed 
that the veteran had severe obstructive airway disease with 
significant bronchodilator response that was consistent with 
bronchial asthma.  The pertinent diagnoses were COPD, 
bronchial asthma and history of nicotine abuse.  

Thereafter, in response to the RO's inquiry regarding the 
etiology of the veteran's nicotine dependence and respiratory 
conditions, in a May 1999 addendum, the examiner indicated 
that the veteran's nicotine dependence began during service, 
that his COPD was due to his smoking, and that his asthma was 
not caused by his smoking habit but was aggravated by it.  He 
then summarized his conclusion by opining that the veteran 
suffered from nicotine dependence that occurred during 
service and that "contributed" to his COPD and "worsened" 
his asthma.

In April 1999, the veteran was afforded a VA orthopedic 
examination.  The examiner noted at the outset of the report 
that although he was instructed to evaluate the veteran's 
right index finger, that finger had no deformity; however, he 
reported that the veteran had a deformity involving his right 
middle finger.  With regard to the middle finger, the veteran 
indicated that he injured it during service when a heavy oil 
drum crushed his right middle finger.  The veteran stated 
that he has suffered from continuing stiffness, tingling, 
hypersensitivity and soreness that are aggravated by weather 
changes.

The examination revealed that the veteran had an obvious 
bulbous deformity affecting the distal phalanx of the right 
middle finger.  The DIP (distal interphalangeal) joint was 
tender and hypersensitive and the PIP (proximal 
interphalangeal) joint of the right middle finger lacked 
extension by 10 degrees with flexion limited to 95 degrees 
with mild tenderness.  The diagnoses were status post partial 
amputation, distal phalanx, right middle finger, with 
significant adhesive capsulitis deformity and degenerative 
joint disease; and adhesive capsulitis involving the other 
fingers of the right hand.

In a December 1999 decision, the RO denied the veteran's 
claims seeking service connection for nicotine dependence, 
COPD, bronchial asthma and for the residuals of an injury to 
the middle finger of the right hand.  In doing so, the RO 
explained that there was no evidence showing that the 
veteran's nicotine dependence began during service; instead, 
the RO pointed out that the veteran acknowledged that he 
started smoking at age 17, which was approximately two years 
prior to his entry into active duty.  The RO also denied his 
claims seeking service connection for COPD and bronchial 
asthma because the veteran was not treated for either of 
these conditions during service.  Finally, the RO denied his 
claim of service connection for the residuals of an injury to 
the middle finger of the right hand on the basis that there 
was no evidence showing that the residuals of an injury to 
the middle finger of the right hand were related to service.

The veteran appealed, and in his February 2000 Notice of 
Disagreement asserted that his respiratory problems were 
related to his cigarette smoking, which he maintained began 
at the time of his enlistment when he was given sea rations 
in Korea.  In addition, he stated that he had sustained an 
injury to his right middle finger in 1957 while serving in 
Pusan, Korea.  The veteran reiterated these arguments in his 
April 2000 Substantive Appeal, asserting that service medical 
record entries would support his contentions.

Thereafter, in a July 2001 letter, the RO advised the veteran 
of the recent enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA) and its impact on the VA adjudication scheme.  
In a reply dated later that same month, the veteran 
essentially reiterated that he needed the RO to locate his 
service medical records so he could show his entitlement to 
service connection for nicotine dependence, COPD, bronchial 
asthma and for the residuals of an injury to the middle 
finger of the right hand.  

In an October 2001 letter, the RO again informed the veteran 
that his service medical records had unfortunately been 
destroyed in a 1973 fire at the NPRC in St. Louis, Missouri.  
In addition, the RO noted that the veteran had completed an 
NA Form 13055 but that its efforts to locate alternative 
service medical documents had been unsuccessful.  In 
addition, the RO suggested that he submit additional evidence 
to substantiate his claims in the form of:  "VA military 
files;" statements from service medical personnel; "buddy" 
certificates or affidavits; state or local accident or police 
reports; employment physical examination reports; medical 
evidence from hospitals, clinics and private physicians by 
which or whom he may have been treated, especially shortly 
after his separation from service; letters written during 
service; pharmacy prescription records; and insurance 
examination reports.  To date, the veteran has neither 
responded to the RO's October 2001 letter nor submitted any 
of the types of evidence that were identified.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In making this finding, the Board notes that 
the RO twice contacted the NPRC in an attempt to associate 
the veteran's service medical records with the claims folder 
but was unfortunately notified that they were apparently 
destroyed in a fire.  In addition, the Board observes that, 
during the course of this appeal, the RO specifically 
notified the veteran that his service records were 
unavailable and suggested that he submit alternative evidence 
to support his claim, such as buddy statements, letters sent 
home during his period of active duty, or photographs; 
however, to date the veteran has not submitted any further 
evidence to support these claims.  In light of the foregoing, 
the Board finds that VA has expended sufficient efforts to 
procure alternative service records for the veteran.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified as amended at 
38 U.S.C. § 5103A); see also Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the Board notes that it is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  For the reasons set forth below, following a review 
of the entire evidence of record, the Board concludes that 
the preponderance of the evidence is against each of the 
veteran's claims.

I.  Tobacco-related claims

In February 1993, VA's General Counsel held that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use during 
service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  In 
addition, service connection may be established for 
disability due to tobacco use if the evidence shows that the 
veteran incurred nicotine dependence in service.  See 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  

Further, recently enacted legislation prohibits service 
connection of a disability on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service.  38 U.S.C.A. § 1103 (West 
Supp. 2001); 38 C.F.R. § 3.300 (2001).  This statute and its 
implementing regulation, however, apply only to claims filed 
after June 9, 1998; the veteran filed these claims in January 
1998.  In this regard, the Board notes that where, as here 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because 
the veteran's claims were filed in January 1998, the Board 
will consider the law as it existed prior to June 9, 1998.

The evidence shows that, during the course of this appeal, 
the veteran has offered varying accounts regarding when he 
began smoking, and correspondingly, the length of time he 
smoked.  In this regard, the Board observes that when he 
filed his claim in January 1998, as well as in a March 1998 
statement, the veteran indicated that he began smoking while 
serving in Korea in 1957; this same history is reflected Dr. 
Mortensen's December 1998 report, presumably based on a 
history provided by the veteran.  When examined by VA in 
March 1999, however, the veteran reported that he began 
smoking when he was seventeen years old, which based on his 
date of birth, November 1937, was prior to his entry into 
active duty.  Further, in a February 2000 statement, he 
reported that he began smoking in 1956.  Similarly, in the 
March 1998 statement, he reported that he quit smoking in 
1978.  Dr. Mortensen's December 1998 report, however, 
reflects, that he stated that he ceased smoking four years 
earlier, i.e., in 1994.  Further, when examined by VA in 
March 1999, he reported that he had ceased smoking three 
years earlier, i.e., in 1996.  

As noted above, in its December 1999 rating decision, the RO 
observed that the veteran acknowledged that he started 
smoking at age 17 and pointed out that that was approximately 
two years prior to his entry into active duty.  In addition, 
a review of the medical evidence shows that Dr. Mortensen, in 
her December 1998 statement, indicated that the veteran 
suffered from tobacco-related lung disease and diagnosed him 
as having both asthma and COPD; however, she neither opined 
that the veteran was nicotine dependent nor commented that 
the veteran's asthma or COPD was related to in-service 
smoking.  

In addition, the Board notes that although the examiner who 
conducted the March 1999 VA respiratory examination indicated 
that the veteran became nicotine dependent during service, 
the veteran reported smoking since 1954, which was prior to 
his entry into active duty.  Thus, the examiner was 
apparently under the mistaken assumption that the veteran was 
in the military in 1954.  As noted above, however, the 
veteran did not enter active duty until June 1956.  In this 
regard, the Board notes that, notwithstanding the examiner's 
statement, only official service department records can 
establish if and when an individual was serving on active 
duty, active duty for training, or inactive duty for 
training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The Board does not question whether the veteran suffers from 
nicotine dependence, COPD or bronchial asthma; instead, the 
Board finds that there is no reliable evidence to the effect 
that his nicotine dependence, COPD, or bronchial asthma began 
during his period of active duty or are otherwise related to 
his military service.  In this regard, the Board points out 
that it is not required to accept doctors' opinions that are 
based on the appellant's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); Owens v. 
Brown, 7 Vet. App. 429 (1995).  And in this case the Board 
finds that the veteran's statements are not credible in light 
of his varying accounts of when and for how long he smoked.  
In light of the foregoing, the Board concludes that there is 
no competent medical evidence, or credible lay evidence, 
showing that the veteran's nicotine dependence, COPD or 
asthma had its onset in or is otherwise related to service.

In reaching these conclusions, the Board reiterates that VA 
has made numerous attempts to obtain either the veteran's 
service medical records or locate an alternate source of 
service information.  The lack of success is compounded by 
the veteran's failure to submit any of the pieces of evidence 
suggested by the RO in its October 2001 letter.  Instead, the 
veteran has simply maintained that the evidence to 
substantiate these claims would be contained in his service 
medical records, which, he has been informed on several 
occasions, are presumed to have been destroyed in the 1973 
fire at the NPRC.  As such, in the absence of credible 
evidence to support the claim, the Board must deny service 
connection for nicotine dependence, COPD and bronchial 
asthma.





II.  Residuals of an injury to the middle finger of the right 
hand

The veteran maintains that service connection is warranted 
for the residuals of an injury to the middle finger of the 
right hand on the basis that he sustained trauma to his right 
little finger during service when a heavy oil drum crushed 
it.  This case, however, turns on whether there is credible 
evidence of in-service injury to his right hand.  As the RO 
noted, there is absolutely no evidence, other than the 
veteran's statements, to support his assertion that he 
sustained a right hand injury during service.  Having found 
that the veteran's account of events in service is not 
credible, there is no credible evidence to support the claim, 
and it must be denied.  Again, the Board finds that all 
avenues of assistance in developing such evidence have been 
exhausted.


Combat determination

As a final point, the Board finds that the veteran did not 
serve in combat, and indeed, he does not assert that he did.  
In this regard, the Board observes that under 38 C.F.R. 
§ 3.2, the period of service for the Korean Conflict is 
defined as beginning on June 27, 1950, through January 31, 
1955, and the Vietnam era is defined as beginning February 
28, 1961, and ending on May 7, 1975, inclusive, in the case 
of a veteran who served in the Republic of Vietnam, or as the 
period beginning on August 5, 1964, and ending on May 7, 
1975, inclusive, in all other cases.  See 38 C.F.R. § 3.2(e-
f).

The veteran entered active service in January 1956, 
approximately one year after the Korean Conflict ended, and 
he was separated from active service in June 1958, well prior 
to the start of the Vietnam Era.  Thus, the record clearly 
establishes that the veteran's active service was after the 
Korean Conflict and prior to the Vietnam Era.  



ORDER

Service connection for nicotine dependence is denied.

Service connection for COPD is denied.

Service connection for bronchial asthma is denied.

Service connection for residuals of an injury to the middle 
finger of the right hand is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

